Schulz, S.
It appears from an examination of the papers in this matter that the executrix has paid to herself a claim which she alleged she had against the estate. This she had no right to do until the same was proved to and allowed by the surrogate (Surrogate’s Court Act, § 212), and without the payment of this claim there would be a surplus in the account. Such being the case, the matter1 should not be adjudicated without having all parties before the court. Some of them, who are adults, have appeared by attorney duly authorized, and he could, if he so desired, present a stipulation consenting that the evidence which has been taken in this matter shall be considered with the same force and effect as though the same had been taken after his appearance. There is an infant, however, whose interests are involved; he cannot consent, and a supplemental citation should, therefore, be issued to him, and to all other persons who must be *750cited on the petition for a judicial settlement of the account, except such as have appeared (Surrogate’s Court Act, § 260), before the matter may be determined.
Submit order directing the issuance of supplemental citation accordingly.